Name: 90/673/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 20 December 1990 amending Decision 90/672/ECSC in respect of the system of generalized tariff preferences applied to certain iron and steel products originating in Bolivia, Colombia, Peru and Ecuador
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  America;  tariff policy;  trade policy
 Date Published: 1990-12-31

 Avis juridique important|41990D067390/673/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 20 December 1990 amending Decision 90/672/ECSC in respect of the system of generalized tariff preferences applied to certain iron and steel products originating in Bolivia, Colombia, Peru and Ecuador Official Journal L 370 , 31/12/1990 P. 0151 - 0151DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCILof 20 December 1990amending Decision 90/672/ECSC in respect of the system of generalized tariff preferences applied to certain iron and steel products originating in Bolivia, Colombia, Peru and Ecuador(90/673/ECSC)<(BLK0)LA ORG="CCF">EN</(BLK0)LA>THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, HAVE DECIDED AS FOLLOWS:Article 1Article 6 (1) and (2) of Decision 90/672/ECSC (1) shall not apply to Bolivia, Colombia, Peru or Ecuador. Article 2This Decision shall enter into force on 1 January 1991.Done at Brussels, 20 December 1990. The PresidentG. RUFFOLO